Citation Nr: 0713191	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  03-01 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, the veteran filed an initial claim 
for a low back disorder in February 1996.  The RO denied the 
claim in May 1997.  He did not appeal and the decision became 
final.

In July 2000, the veteran filed the current claim and sought 
to reopen service connection for a low back disorder.  Based 
on an August 2000 statement from a private physician and a 
February 2002 VA examination, the RO reopened the claim but 
denied it on the merits.  He appealed.  

The veteran testified before the undersigned Acting Veterans 
Law Judge in October 2003.  A transcript of the hearing 
testimony is associated with the claims file.  In a June 2004 
decision, the Board granted the veteran's application to 
reopen his claim for a low back disorder but denied the 
appeal on the merits.  He appealed this decision to the 
United States Court of Appeals for Veterans Claims (Veterans 
Claims Court).  

In November 2005, the Veterans Claims Court vacated the 
Board's June 2004 decision and remanded the case for 
additional development.  This case was then remanded by the 
Board in June 2006 for further development and is now ready 
for disposition.


FINDINGS OF FACT

1.  A chronic low back disorder was not manifest during 
service.

2.  Lumbar spine pathology was not identified until the 
veteran sustained an on-the-job injury in 1992. 

3.  The veteran's current low back disorder is unrelated to 
service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service and degenerative joint disease may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  In addition, under 
certain circumstances, certain diseases, such as degenerative 
joint disease, become manifest to a compensable degree within 
one year after the veteran's service ended, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2005).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran contends that he participated in over 150 
parachute jumps while on active duty and that he has suffered 
from low back pain since that time.  He asserts that the 
impact of those jumps on his low back was not made known 
until he injured his back in an on-the-job injury in 1992.  
Parenthetically, the 150 parachute jumps are not confirmed in 
the record but at this juncture the Board accepts the number 
offered by the veteran.

At a hearing before the Board, the veteran testified as to 
the 150 parachute jumps and related that he jarred his back 
on numerous occasions.  He denied having ever received 
medical care for low back complaints in service.  He also 
denied ever seeking treatment for low back complaints until 
he "broke his back" in 1992.  He thought that the breaking 
of his back in 1992 brought the damage that he did to his 
back during active duty to the surface due to weakness in his 
back.  

The veteran acknowledged that a VA physician had determined 
that his low back problems were not related to service but 
that his private physician opined that active duty could have 
contributed to the veteran's low back problems.  He 
questioned why the private physician's opinion was not given 
more weight than the VA examiner's opinion.  Upon further 
questioning, he described his in-service back symptoms as 
muscle pulls or muscle strains.  He reflected that after 
service he self-medicated with Advil and Tylenol, and that he 
drank alcohol during that time to control the pain.

Service medical records reflected no complaints of, treatment 
for, or a diagnosis related to a low back disorder.  The 
evidence shows that he sought treatment for a December 1966 
fall and an injury to his left shoulder, and an automobile 
accident in December 1967 for a laceration to the bridge of 
his nose.  

At the time of discharge, the veteran self-reported "no" to 
recurrent back pain.  The separation examination reflects a 
normal clinical evaluation of the spine.  Therefore, the 
service medical records do not show chronic residuals of a 
low back injury or lumbar spine pathology at the time of 
discharge.

Next, evidence has not been presented showing continuity of 
such symptoms related to low back or lumbar spine problems in 
service.  Specifically, the veteran filed his first claim for 
compensation benefits in 1974 for breathing problems due to 
the nasal injury, bad headaches, and bad knees.  He 
attributed his back knees to parachute jumping but made no 
mention of on-going low back pain or a back injury.  In 1979, 
the veteran again filed a claim for headaches and difficulty 
breathing due to a nasal injury but made no mention of low 
back complaints.  

This lack of complaints regarding an in-service low back 
injury during his period of active duty and in the years 
thereafter, even when he was filing claims on other issues, 
weighs against the veteran's more current statements that he 
has suffered with low back pain since active duty.

In October 1992, the veteran sustained a serious back injury 
on-the-job as an Emergency Medical Technician.  While there 
are no records associated with the claims file regarding 
immediate treatment, subsequent medical records from the 
1990s consistently report a medical history that the veteran 
was in the process of picking up a 300 lb. patient when he 
experienced pain in his lower back.  

The veteran was initially treated conservatively but 
continued to have pain and was referred to a pain management 
clinic but made no improvement after several months.  He 
eventually underwent a laminectomy in February 1994.  Over 
the next four years he continued to have pain in his low back 
and underwent a second surgery in November 1998.  VA and 
private clinical records reflect essentially on-going 
complaints of back pain over the course of several years.

As noted above, the veteran filed an initial claim for a low 
back disorder in February 1996.  In support of his claim, he 
submitted a June 1995 X-ray showing spondylolysis, 
spondylolisthesis, and degenerative changes of L-4.  He made 
no mention of his work-related injury.  The RO reviewed the 
service medical records and the evidence submitted by the 
veteran and denied the claim in May 1997 on the basis that 
there was no back injury shown in service.  He did not appeal 
and the decision became final.

In July 2000, the veteran filed the current claim and sought 
to reopen service connection for a low back disorder.  He 
maintained that he had had severe back problems for the 
previous six years and had undergone two back surgeries.  He 
asserted that his back problems were related to extensive 
airborne training and over 150 parachute jumps.  Again, he 
made no mention of a post-service injury.  Based on an August 
2000 statement from a private physician and a February 2002 
VA examination, the RO reopened the claim but denied it on 
the merits.  He appealed.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1968) and initial 
recorded lumbar spine pathology at the time of a work-related 
injury in 1992 (nearly 25 years).  Moreover, while he has 
since maintained that he has had low back problems since 
service, the Board observes that treatment records in 
conjunction with his work-related injury do not support his 
assertions.  

Specifically, at the time when more aggressive low back 
therapy was undertaken in late 1993 and early 1994, multiple 
medical records relate that the veteran injured his back at 
the time of the October 1992 incident.  None of the 
physicians noted a past medical history of back pain, nor 
associated any of the veteran's low back symptomatology to 
active duty.

Moreover, in a May 1998 psychiatric evaluation, the veteran 
reported that he was very active prior to the October 1992 
injury.  He indicated that he had his own logging operation, 
sold the business and retired at age 38, spent some time as a 
"beach bum," then volunteered with Emergency Medical 
Technicians and found that he enjoyed it so took a course and 
worked part-time until October 1992 when his "whole life 
totally changed."  He indicated that he had previously been 
an avid horseman but had sold all his horses, used to enjoy 
fishing, hunting, camping, water-skiing and was "very, very 
active."  

These statements do not support the theory of continuity of 
low back symptomatology since service.  The Board finds that 
his initial statements for treatment purposes (relating his 
back pain to an October 1992 injury) are far more probative 
as to the date of onset and constitute statements against 
interest.  The veteran's silence over the years regarding low 
back symptomatology, when otherwise reporting his past 
medical history and filing claims for VA benefits, 
constitutes negative evidence.  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  In this regard, the veteran vigorously asserts that 
an August 2000 statement by his private orthopedist should be 
sufficient to grant service-connection.  

In the statement, it is apparent that the veteran had 
inquired of the physician whether his previous parachute 
jumps could have contributed to his ultimate low back 
instability and degenerative problems.  The physician stated: 
"I certainly think this is medically reasonably conceivable 
that there was some contribution to his ultimate problem by 
the extensive paratrooping" but went on to say that he would 
like to know the perspective of the military physicians as to 
the likelihood of this activity contributing to degenerative 
lumbar disease later in life.  

In July 2002, the same private physician noted that the 
veteran again asked about whether the physician thought the 
paratrooping could have contributed to the veteran's back 
problems.  The physician reflected that his opinion remained 
the same and that it was "medically reasonable that the 
veteran's degenerative problem and instability could have 
been contributed to by the especially intensive activities of 
his military service."  The physician concluded that he 
understood that the military medical examiner did not feel 
that this was the case.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  

In this case, the Board is inclined to give the August 2000 
and July 2002 statements less probative weight.  First, the 
Board finds the statements to be somewhat ambivalent.  In 
August 2000, the physician says on one hand that it is 
"conceivable," he qualifies the statement and wonders, 
almost aloud, what a military physician would think as to the 
likelihood.  This suggests an uncertainty on the part of the 
physician.  

Next, the phrase "I certainly think this is medically 
reasonably conceivable" to be speculative as to the etiology 
of the veteran's low back disorder.  Unfortunately, the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).  

The Court has also observed that statements from doctors 
which are inconclusive as to the origin of a disease can not 
be employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  The Board finds these 
statements indecisive as to the cause of the veteran's low 
back disorder and not sufficient to support a claim.

Next, no evidence indicates that the private physician 
reviewed the veteran's claims file.  In Elkins v. Brown, 5 
Vet. App. 474, 478 (1993), the Court rejected a medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant documents which would have enabled him 
to form an opinion on service connection on an independent 
basis.  See also Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the veteran).  For those reasons, the Board 
finds the August 2000 and July 2002 statements to be of less 
probative value.

It is interesting to note that in August 2004 the veteran 
requested that this same orthopedist write a note regarding 
the veteran's low back problems.  At that time, the 
physician's statement was even more equivocal.  He stated 
that he had not seen the veteran since 2002 but that the 
veteran had reported to him that he made over 150 jumps as a 
paratrooper.   

The physician opined that "repetitive trauma to [the 
veteran's] lumbar spine certainly may well have contributed 
to the degeneration of the L4-L5 disc and ultimately the need 
for fusion" but went on to relate that he was not saying 
that this was the only etiology but that it seemed medically 
reasonable "particularly if there were any episodes during 
the service in which [the veteran] was complaining of or seen 
for acute flare-ups of low back pain."  

However, the evidence shows, and the veteran acknowledged, 
that he never complained of or sought treatment for low back 
pain during his active duty service.  Therefore, the premise 
for the physician's opinion regarding a connection (i.e. 
complaints of or treatment for back pain in service) is not 
supported by the record.  

The law is clear that a physician's opinion based on the 
veteran's layman account of an illness from many years ago, 
which is otherwise uncorroborated by competent medical 
evidence of record, can be no better than the veteran's bare 
contentions.  Swann, 5 Vet. App. at 233; Wilson, 2 Vet. 
App. at 618.  There is nothing to suggest that the private 
physician had personal knowledge of the in-service evidence 
reported by the veteran, or even that he reviewed the service 
medical records, or any other relevant evidence contained in 
the claims file.  For that reason, the August 2004 statement 
does not support a claim of service connection.  

In a July 2004 statement, the veteran's private internist 
related that the veteran had "chronic back disease related 
to an old injury in 1992."  The internist reported that the 
veteran had been told by an orthopedist (named in the letter 
as the one referenced above) that this injury was "possibly 
preceded by recurrent trauma from parachuting out of 
airplanes in the military."  The internist noted that the 
veteran told him that he used to be a paratrooper.  He 
reiterated that the orthopedist told the veteran that this 
may have been an injury from jumping out of the airplanes 
that may have been brought to the surface by the injury in 
1992."  

The Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  Dolan v. Brown, 9 Vet. App. 358 
(1998).  The Board finds that this statement is no more than 
a recitation of what the veteran related to the internist of 
what the orthopedic doctor told him.  It does not appear that 
the internist reviewed any of the service medical records or 
that he had consulted with the orthopedist.  Therefore, this 
evidence does not support the claim.

The Board has also considered two VA examinations undertaken 
to address the veteran's claim.  In contrast to the private 
statements, the VA examiner who conducted the examinations 
had the claims file for review, specifically discussed the 
relevant findings in the claims file, obtained a reported 
history from the veteran, and conducted complete 
examinations.  

Specifically, in a February 2002 VA spine examination, the 
examiner related that the veteran had been in good health 
until 1992 when he injured his back while working as an 
Emergency Medical Technician.  It was noted that he 
experienced severe back and lower extremity pain and was 
disabled and subsequently required two surgeries.  The 
veteran reported that he was a parachutist and engaged in 150 
jumps.  The examiner indicated that the veteran repeatedly 
denied reporting or experiencing any low back injury despite 
these multiple jumps.

The examiner indicated that he had reviewed the opinion of 
the orthopedist noting the possibility of the multiple jumps 
while in service predisposing the veteran to his problems.  
The examiner stressed that the opinion was totally based on 
speculation and not supported by the history given by the 
veteran or the medical record.  He concluded:

It is my opinion that there is no 
likelihood that the patient's current 
back disability is related to his service 
and the basis of this rationale is a 
totally lack of history relating to his 
back prior to his 1992 injury.  It is 
from this single incident from which the 
patient's severe and total disability 
flowed and I feel is directly responsible 
for his present day condition.

In a more recent VA examination, specifically undertaken to 
address the issue, the VA examiner again reviewed the claims 
file and examined the veteran.  He noted the past medical 
history, including the veteran's report of back pain in 
service, in-service left shoulder injury from a motor vehicle 
accident and fall in the mess hall, post-service 60-foot fall 
from a tree in the 1970s, and 1992 back injury when 
attempting to lift a 300 lb. patient.  The veteran denied 
having any problems with his left shoulder since active duty.  

After a physical examination, the final diagnoses included 
mild degenerative joint disease of the left acromioclavicular 
joint and status/post fusion L4-5 vertebra with facet 
degenerative joint disease and spondylolisthesis.  The 
examiner reflected that:

there is inadequate documentation that 
[the veteran's] low back disorder was 
caused by or aggravated by his military 
service.  It is therefore less likely as 
not that his low back disorder was caused 
by or aggravated by his military service.  
It is my opinion that it is far more 
likely that after 25 years of the 
[veteran] having no problem with his back 
after leaving service and then having a 
significant compensable job related 
accident for which treatment flowed 
culminating in a spinal fusion that his 
disability is related to his incident.

It is further my opinion that the 
[veteran's] fall and motor vehicle 
accident which occurred in the service 
has contributed to his left 
acromioclavicular degenerative joint 
disease.  The [veteran] however 
demonstrates no disability as a result of 
this condition.  Therefore, it is my 
opinion that it is more likely that not 
that the [veteran's] mild left 
acromioclavicular degenerative joint 
disease was aggravated by his military 
service.  This disorder however is 
causing him no disability at this time.

The Board places greater probative value on the February 2002 
and October 2006 VA examiner's opinions, as they were based 
on a review of the claims file and supported by sound 
rationale.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches . . . As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators . . .").

The Court has held that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the examiner reviewed the 
veteran's claims file, including the medical evidence in 
support of his claim, before determining that the veteran's 
low back disorder was unrelated to service.

The Board has also considered lay statements in support of 
the veteran's claim, including testimony presented by the 
veteran at his October 2003 hearing.  However, the Board 
notes that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion concerning the cause of a low back 
disorder, his lay statements are of no probative value in 
this regard.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

In sum, the veteran lacks the medical expertise to offer an 
opinion as to the diagnosis of current pathology, as well as 
to medical causation of any current disability.  His 
statements of in-service weakening of his low back and 
continuity are not credible and are in conflict with 
contemporaneous records, including initial statements for 
treatment purposes in the early 1990s associated with a 
serious work-related injury.  The private medical opinions 
that attempt to link post-service pathology are speculative 
and do not support the claim.  

Moreover, no physician (nor the veteran for that matter) has 
ever associated his in-service left shoulder injuries (motor 
vehicle accident/fall in mess hall) with his current low back 
condition.  The most recent VA examiner reflected that the 
veteran's left shoulder was causing him no problems.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in April 2001 and June 2006.  He has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in October 2003.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in February 2002 and 
October 2006.  The available medical evidence is sufficient 
for an adequate determination.  

In addition to the veteran receiving notification of what 
type of information and evidence he needed to substantiate 
his claim for service connection, he was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date by correspondence dated in November 
2006.  However, any questions as to the appropriate 
disability rating or effective date to be assigned are moot 
as the claim has been denied.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  




ORDER

Service connection for a low back disorder is denied.



____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


